 



EXHIBIT 10.01

AMENDMENT NO. 3 TO RECEIVABLES PURCHASE AGREEMENT
AND
AMENDMENT NO. 1 TO PERFORMANCE UNDERTAKING

          THIS AMENDMENT (this “Amendment”) is entered into as of August 4,
2004, among Ceridian Corporation, a Delaware corporation (“Ceridian” or
“Performance Guarantor”), Comdata Funding Corporation, a Delaware corporation
(“Seller”), Comdata Network, Inc., a Maryland corporation (the “Servicer”) (the
Servicer together with Seller, the “Seller Parties” and each a “Seller Party”),
each Financial Institution party hereto (the “Financial Institutions”), Jupiter
Securitization Corporation (“Jupiter” and, together with the Financial
Institutions, the “Purchasers”), and Bank One, NA (Main Office Chicago), as
agent for the Purchasers (the “Agent”).

RECITALS

     Each of the parties hereto other than Ceridian entered into that certain
Receivables Purchase Agreement, dated as of June 24, 2002, as amended by the
Amendment No. 1 thereto, dated as of June 20, 2003, and Amendment No. 2, dated
as of June 17, 2004 (such agreement, as so amended, the “Purchase Agreement”).

     Performance Guarantor entered into that certain Performance Undertaking
dated as of June 24, 2002, in favor of Seller (the “Performance Undertaking”).

     Ceridian has advised the Agent that because of the review of certain
capitalization and expensing procedures as disclosed in Ceridian’s press release
dated July 19, 2004, it may prospectively determine that it will not be able to
timely file with the Securities and Exchange Commission (“SEC”) its quarterly
report on Form 10-Q with respect to the fiscal quarter ending June 30, 2004, and
Ceridian and the Seller Parties have requested that the Agent and the Purchasers
agree to certain amendments of the Purchase Agreement and the Performance
Undertaking to accommodate any such prospective determination.

     Ceridian has further advised the Agent that the above-described accounting
review could prospectively require Ceridian to restate past financial statement
and related reports, and Ceridian has requested that the Agent and the
Purchasers agree to certain amendments of the Purchase Agreement and the
Performance Undertaking to accommodate any prospective determination to make any
such restatement.

     Subject to the terms and conditions hereof, each of the parties hereto now
desires to amend the Purchase Agreement and the Performance Undertaking as
particularly described herein.

 



--------------------------------------------------------------------------------



 



AGREEMENT

               NOW, THEREFORE, in consideration of the premises, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

               Section 1. Definitions Used Herein. Capitalized terms used herein
and not otherwise defined herein shall have the respective meanings set forth
for such terms in the Purchase Agreement or the Performance Undertaking, as
applicable.

               Section 2. Amendments. Subject to the terms and conditions
hereinafter set forth:

               (a) The definition of “Material Adverse Effect” appearing in
Exhibit I to the Purchase Agreement is hereby amended to add the following new
sentence at the end thereof:

     It is understood and agreed that none of the following, individually or in
the aggregate, will constitute a Material Adverse Effect: (a) any delay in
filing Ceridian’s quarterly report on Form 10-Q filed with the SEC for the
fiscal quarter of Ceridian ending June 30, 2004, which does not extend to a date
later than September 30, 2004; (b) any determination by Ceridian made on or
before September 30, 2004, that a restatement is required of financial reports
or other information previously required to be delivered under this Agreement
with respect to any period ending before June 30, 2004, as a result of the
review of certain capitalization and expensing procedures at its Human Resources
Solutions business, as disclosed in Ceridian’s press release dated July 19, 2004
(the “Review”); (c) any such actual restatement which is furnished to the Agent
on or before September 30, 2004, to the extent such restatement is not asserted
in writing by the Agent on or before October 15, 2004 to be a material
restatement of such previously delivered financial reports or other information;
and (d) any effect of the Review on the financial statements furnished to the
Agent with respect to the fiscal quarter ending June 30, 2004 which are
furnished to the Agent on or before September 30, 2004, to the extent such
effect is not asserted in writing by the Agent on or before October 15, 2004 to
be a material restatement of such previously delivered financial reports or
other information.

               (b) The definition of “Material Adverse Effect” appearing in
Section 1 of the Performance Undertaking is hereby amended to add the following
new sentence at the end thereof:

     It is understood and agreed that none of the following, individually or in
the aggregate, will constitute a Material Adverse Effect: (a) any delay in
filing Performance Guarantor’s quarterly report on Form 10-Q filed with the SEC
for the fiscal quarter of Performance Guarantor ending June 30, 2004, which does
not extend to a date later than September 30, 2004; (b) any determination by
Performance Guarantor made on or before September 30, 2004, that a restatement
is required of financial reports or other information previously

2



--------------------------------------------------------------------------------



 



required to be delivered under this Undertaking with respect to any period
ending before June 30, 2004, as a result of the review of certain capitalization
and expensing procedures at its Human Resources Solutions business, as disclosed
in Performance Guarantor’s press release dated July 19, 2004 (the “Review”);
(c) any such actual restatement which is furnished to the Agent on or before
September 30, 2004, to the extent such restatement is not asserted in writing by
the Recipient (or the Agent, as its assignee) on or before October 15, 2004 to
be a material restatement of such previously delivered financial reports or
other information; and (d) any effect of the Review on the financial statements
furnished to the Recipient and the Agent with respect to the fiscal quarter
ending June 30, 2004 which are furnished to the Recipient and the Agent on or
before September 30, 2004, to the extent such effect is not asserted in writing
by the Recipient (or the Agent, as its assignee) on or before October 15, 2004
to be a material restatement of such previously delivered financial reports or
other information.

               (c) Sections 5.1(f) and 9.1(b) of the Purchase Agreement are
hereby amended by inserting the following proviso before the period at the end
thereof:

     ; provided however, that no representation or warranty made which is based
on or related to any previously furnished reports or information required to be
restated as a result of the Review will be deemed to have been incorrect in any
material respect when made or deemed made, for all purposes under this
Agreement, (x) notwithstanding that Ceridian determines on or before
September 30, 2004 that it is required as a result of the Review to restate its
books and records, financial reports or related information furnished under this
Agreement with regard to any period ending before June 30, 2004; or (y) if any
such actual restatement is furnished to the Agent, to the extent such
restatement is not asserted in writing by the Agent to be a material restatement
of such previously delivered financial reports or other information.

               (d) Section 6(e) of the Performance Undertaking is hereby amended
by inserting the following proviso before the period at the end thereof:

     ; provided however, that no representation or warranty made which is based
on or related to any previously furnished reports or information required to be
restated as a result of the Review will be deemed to have been incorrect in any
material respect when made or deemed made, for all purposes under this
Agreement, (x) notwithstanding that the Performance Guarantor determines on or
before September 30, 2004 that it is required as a result of the Review to
restate its books and records, financial reports or related information
furnished under this Undertaking with regard to any period ending before
June 30, 2004; or (y) if any such actual restatement is furnished to the
Recipient (or to the Agent, as its assignee), to the extent such restatement is
not asserted in writing by the Recipient (or to the Agent, as its assignee) to
be a material restatement of such previously delivered financial reports or
other information.

3



--------------------------------------------------------------------------------



 



               (e) Section 7.1(a) of the Purchase Agreement is hereby amended by
(i) changing the period at the end of the final subsection thereof to a
semi-colon, and (ii) inserting the following provisos after such final
subsection (it being understood that these provisos are intended to modify all
subsections in Section 7.1(a)):

     provided, however, that with respect to the fiscal quarter of Ceridian
ending June 30, 2004, the Seller Parties will not be required to deliver the
reports or other information described above in this Section 7.1(a) until
September 30, 2004; provided further, that it will not be a violation of this
Section 7.1(a) if (x) Ceridian determines on or before September 30, 2004 that a
restatement of financial reports of Ceridian or other information previously
required to be delivered under this Section 7.1(a) with respect to any period
ending before June 30, 2004, is required as a result of the Review or (y) any
such actual restatement is furnished to the Agent, to the extent such
restatement is not asserted in writing by the Agent to be a material restatement
of such previously delivered financial reports or other information.

               (f) Section 7 of the Performance Undertaking is hereby amended by
(i) changing the period at the end of the final subsection thereof to a
semi-colon, and (ii) inserting the following provisos after such final
subsection (it being understood that these provisos are intended to modify all
subsections of Section 7):

     provided, however, that with respect to the fiscal quarter of Performance
Guarantor ending June 30, 2004, Performance Guarantor will not be required to
deliver the reports or other information described above in this Section 7 until
September 30, 2004; provided further, that it will not be a violation of this
Section 7 if (x) Performance Guarantor determines on or before September 30,
2004 that a restatement of financial reports of Performance Guarantor or other
information previously required to be delivered under this Section 7 with
respect to any period ending before June 30, 2004, is required as a result of
the Review or (y) any such actual restatement is furnished to the Recipient (or
the Agent, as its assignee) to the extent such restatement is not asserted in
writing by the Recipient (or the Agent, as its assignee) to be a material
restatement of such previously delivered financial reports or other information.

               (g) Sections 7(a) and 7(b) of the Performance Undertaking are
hereby amended by inserting the following proviso before the period at the end
thereof:

     ; provided however, that this requirement will not be measured with respect
to the fiscal quarter ending June 30, 2004 until the financial reports required
under Section 7(c) with respect to such period are furnished in accordance with
the provisos at the end of this Section 7.

     Section 3. Conditions to Effectiveness of this Amendment. This Amendment
shall become effective on the date when each of the following conditions
precedent has been satisfied, to the extent satisfied on or prior to August 9,
2004:

4



--------------------------------------------------------------------------------



 



               (a) Amendment. The Agent shall have received, on or before the
date hereof, executed counterparts of this Amendment, duly executed by each of
the parties hereto.

               (b) Delay in Filing 10Q. The Agent shall have received from
Ceridian a certificate executed by the president, chief executive officer, chief
financial officer, treasurer or assistant treasurer, any executive vice
president, or the controller of Ceridian stating that Ceridian has determined
that it will not be able to timely file with the SEC its Form 10-Q with respect
to the fiscal quarter ending June 30, 2004 by reason of the accounting review
described in the recitals of this Amendment.

               (c) Representations and Warranties. As of the date hereof, after
giving effect to this Amendment:



  (i)   each of the representations and warranties of the Seller Parties
contained in the Purchase Agreement or any other Transaction Document to which
any Seller Party is a party, shall be true and correct as though made on and as
of the date hereof, except for such representations that speak only as of an
earlier date, in which case they were true and correct as of such date (and by
its execution hereof, each of the Seller Parties shall be deemed to have
represented and warranted such); and



  (ii)   each of the representations and warranties of the Performance Guarantor
contained in the Performance Undertaking shall be true and correct as though
made on and as of the date hereof, except for such representations that speak
only as of an earlier date, in which case they were true and correct as of such
date (and by its execution hereof, the Performance Guarantor shall be deemed to
have represented and warranted such).

               (d) No Amortization Event. As of the date hereof, after giving
effect to this Amendment, no Amortization Event or Potential Amortization Event
shall have occurred and be continuing (and by its execution hereof, each of the
Seller Parties shall be deemed to have represented and warranted such).

               Section 4. Miscellaneous.

               (a) Effect; Ratification. The amendments set forth herein are
effective solely for the purposes set forth herein and shall be limited
precisely as written, and shall not be deemed to (i) be a consent to any
amendment, waiver or modification of any other term or condition of the
Performance Undertaking, the Purchase Agreement or of any other instrument or
agreement referred to therein or (ii) prejudice any right or remedy which any
Purchaser or the Agent may now have or may have in the future under or in
connection with the Performance Undertaking or Purchase Agreement as amended
hereby or any other instrument or agreement referred to therein. Each reference
in the Purchase Agreement to “this Agreement,” “herein,” “hereof” and words of
like import and each reference in the other Transaction Documents to the
Purchase Agreement or to the “Receivables Purchase Agreement” or to the
“Performance Undertaking” shall mean the Purchase Agreement or Performance
Undertaking, as the case may be, each as amended hereby. Each reference in the
Performance Undertaking to “this Undertaking,”

5



--------------------------------------------------------------------------------



 



“herein,” “hereof” and words of like import and each reference in the other
Transaction Documents to the Performance Undertaking or to the “Purchase
Agreement” or “Receivables Purchase Agreement” shall mean the Performance
Undertaking or Purchase Agreement, as applicable, each as amended hereby. This
Amendment shall be construed in connection with and as part of the Performance
Undertaking and Purchase Agreement and all terms, conditions, representations,
warranties, covenants and agreements set forth in the Performance Undertaking or
Purchase Agreement and each other instrument or agreement referred to therein,
except as herein amended, are hereby ratified and confirmed and shall remain in
full force and effect.

               (b) Transaction Documents. This Amendment is a Transaction
Document executed pursuant to the Purchase Agreement and the Performance
Undertaking and shall be construed, administered and applied in accordance with
the terms and provisions thereof.

               (c) Costs, Fees and Expenses. Seller agrees to reimburse the
Agent and each Purchaser on demand for all costs, fees and expenses (including,
without limitation, the reasonable fees and expenses of counsels to the Agent
and each Purchaser) incurred in connection with the preparation, execution and
delivery of this Amendment.

               (d) Counterparts. This Amendment may be executed in any number of
counterparts, each such counterpart constituting an original and all of which
when taken together shall constitute one and the same instrument.

               (e) Severability. Any provision contained in this Amendment that
is held to be inoperative, unenforceable or invalid in any jurisdiction shall,
as to that jurisdiction, be inoperative, unenforceable or invalid without
affecting the remaining provisions of this Amendment in that jurisdiction or the
operation, enforceability or validity of such provision in any other
jurisdiction.

               (f) GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS.

               (g) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL
BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AMENDMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY OR PERFORMANCE GUARANTOR PURSUANT TO THIS AMENDMENT OR THE
RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.

(Signature Pages Follow)

6



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, the parties hereto have caused this Amendment
to be executed and delivered by their respective duly authorized officers or
signatories as of the date first written above.

COMDATA FUNDING CORPORATION, as Seller

          By:   /s/ David B. Kuhnau

--------------------------------------------------------------------------------

    Name: David B. Kuhnau
Title: Vice President    

COMDATA NETWORK, INC., as Servicer

          By:   /s/ Michael W. Sheridan

--------------------------------------------------------------------------------

    Name: Michael W. Sheridan
Title: Senior Vice President, Chief Counsel & Secretary    

CERIDIAN CORPORATION, as Performance Guarantor

          By:   /s/ David B. Kuhnau

--------------------------------------------------------------------------------

    Name: David B. Kuhnau
Title: Vice President and Treasurer    

7



--------------------------------------------------------------------------------



 



JUPITER SECURITIZATION CORPORATION

          By:   /s/ Ronald J. Atkins

--------------------------------------------------------------------------------

    Name: Ronald J. Atkins
Title: Authorized Signer    

BANK ONE, NA (MAIN OFFICE CHICAGO),
as a Financial Institution and as Agent

          By:   /s/ Ronald J. Atkins

--------------------------------------------------------------------------------

    Name: Ronald J. Atkins
Title: Director    

8